Office of the Standing
                 CaseChapter  13 Trustee
                         18-40066-mxm13     Doc 47 Filed 06/12/19           Entered 06/12/19 14:07:11        Page 1 of 3
7001 Blvd 26, Ste 150
North Richland Hills, TX 76180
Telephone: (817) 916-4710

                                           IN THE UNITED STATES BANKRUPTCY COURT
                                             FOR THE NORTHERN DISTRICT OF TEXAS
                                                     FORT WORTH DIVISION

IN RE:                                                                   Case No. 18-40066-MXM

DONOVAN EFRIAM CHACHERE (xxx-xx-4512)                                    Pre-Hearing Conference: 9/13/2019 8:30 AM
SELENA JOANNA ROSS (xxx-xx-6837)
3324 TEASBEND CT
DENTON, TX 76210
                                                                         CHAPTER 13
Debtors

                   NOTICE TO DEEM MORTGAGE CURRENT OR, ALTERNATIVELY, NOTICE OF AMOUNT DEEMED
                                  NECESSARY TO CURE (INCLUDING NOTICE OF HEARING)
                                (Mid Case Mortgage Notice per Local Bankruptcy Rule 3002.1-1)

                                                 RESPONSE REQUIRED BY CREDITOR
 RE: Home Point Financial Corporation, Court Claim No. 5, Account No. 7788, Property: 3324 TEASBEND CT

                                                        TO ALL PARTIES IN INTEREST

 PURSUANT TO LOCAL RULE 3002.1-1, THE CHAPTER 13 TRUSTEE, PAM BASSEL, FILES THIS NOTICE TO DEEM MORTGAGE CURRENT OR,
 ALTERNATIVELY, NOTICE OF AMOUNT DEEMED NECESSARY TO CURE ("MORTGAGE NOTICE").

 A SCHEDULING ORDER WILL BE SERVED BY THE BANKRUPTCY CLERK WHICH WILL ESTABLISH SPECIFIC, IMPORTANT, AND MANDATORY DATES
 AND DEADLINES CONCERNING THIS MORTGAGE NOTICE, AS WELL AS OTHER REQUIREMENTS ("SCHEDULING ORDER"). IF THERE IS ANY
 CONFLICT BETWEEN THE SCHEDULING ORDER AND THIS MORTGAGE NOTICE, THE SCHEDULING ORDER WILL CONTROL.

 PURSUANT TO LOCAL BANKRUPTCY RULE 3002.1 -1, ON OR BEFORE SIXTY (60) DAYS FROM THE DATE OF SERVICE OF THIS MORTGAGE NOTICE,
 THE HOLDER OF A CLAIM COVERED BY THIS MORTGAGE NOTICE SHALL FILE A WRITTEN RESPONSE WITH THE CLERK OF THE COURT AT 128 U. S.
 COURTHOUSE, 10TH & LAMAR ST., ROOM 147, FORT WORTH, TEXAS, 76102 & SHALL SERVE THE RESPONSE ON THE DEBTORS, DEBTORS'
 ATTORNEY AND THE TRUSTEE AND ANY OTHER PARTY IN INTEREST. THE RESPONSE SHALL INDICATE WHETHER THE HOLDER DISPUTES THE
 INFORMATION CONTAINED IN THIS MORTGAGE NOTICE. THE RESPONSE SHALL ALSO ITEMIZE ANY CURE AMOUNTS OR POST -PETITION
 ARREARAGES THAT THE HOLDER CONTENDS EXIST ON THE DATE OF THE RESPONSE. THE DEBTORS MAY FILE A REPLY WITHIN NINETY (90) DAYS
 FROM THE DATE OF THE FILING OF THIS MORTGAGE NOTICE.

 PURSUANT TO LOCAL BANKRUPTCY RULE 3002.1 -1, THE COURT SHALL, AFTER NOTICE AND HEARING, DETERMINE WHETHER OR NOT THE
 DEBTORS ARE CURRENT ON ALL REQUIRED POST -PETITION AMOUNTS. IF THE HOLDER OF A CLAIM FAILS TO RESPOND AND/OR THE DEBTORS
 FAIL TO REPLY, THE COURT MAY MAKE THIS DETERMINATION BY DEFAULT . AN ORDER SHALL BE ISSUED REFLECTING ANY DETERMINATION BY
 THE COURT.

 IF A RESPONSE AND/OR REPLY IS TIMELY FILED, A HEARING ON THIS MORTGAGE NOTICE SHALL BE DEEMED REQUESTED. THE PRE -HEARING
 CONFERENCE SHALL BE HELD AT 8:30 AM ON September 13, 2019 AT 7001 BLVD 26, SUITE150, NORTH RICHLAND HILLS, TEXAS, 76180. UNLESS
 THIS MATTER IS RESOLVED BY THE TIME OF THE PRE -HEARING CONFERENCE, A HEARING BEFORE THE COURT ON THIS MORTGAGE NOTICE
 SHALL BE SET FOR 8:30 AM, ON September 19, 2019 AT THE U.S. BANKRUPTCY COURT, 501 W 10TH STREET, RM 128, FORT WORTH, TEXAS.

 THE ENTRY OF ANY ORDER BY THE COURT ON THIS MORTGAGE NOTICE, WHETHER BY DEFAULT OR OTHERWISE, SHALL PRECLUDE THE
 HOLDER OF THE CLAIM AND THE DEBTORS FROM CONTESTING THE AMOUNTS SET FORTH IN THE ORDER IN ANY CONTESTED MATTER OR
 ADVERSARY PROCEEDING IN THIS CASE OR IN ANY OTHER MATTER, MANNER, OR FORUM AFTER A DISCHARGE IN THIS CASE, UNLESS THE
 COURT DETERMINES, AFTER NOTICE AND HEARING, THAT THE FAILURE TO RESPOND AND/OR REPLY WAS SUBSTANTIALLY JUSTIFIED OR IS
 HARMLESS.

                                                             PLAN DELINQUENCY

 To the Trustee's knowledge, the Debtors have a current PLAN PAYMENT DELINQUENCY amount of $0.00.




                                                                                                               Mid-Case 18-22
           Case 18-40066-mxm13 Doc 47 FiledNotice to Deem Mortgage
                                            06/12/19               Current06/12/19
                                                             Entered       or, Alternatively, Notice of Amount
                                                                                          14:07:11         PageDeemed Necessary
                                                                                                                   2 of 3       to Cure
                                                                                       DONOVAN EFRIAM CHACHERE & SELENA JOANNA ROSS
                                                                                                                               Page 2


                                                             PRE-PETITION

                                                      SUMMARY OF PAYMENTS

Home Point Financial Corporation

Claim Type: Mortgage Pre Arrs - Pro Rata                          Trustee Claim #1                    Claim Amount: $13,036.89

     TOTAL DISBURSED                  (Principal Paid + Interest Paid)                Total Paid            Principal Amount Due:
                                      $1,173.17 + $0.00 =                             $1,173.17              $11,863.72



                                                                                                    $15,643.01          ***Total ongoing claim

                                                  ONGOING MORTGAGE PAYMENT

                                                      SUMMARY OF PAYMENTS
Home Point Financial Corporation
Claim Type: Mortgage Ongoing                                      Trustee Claim #2

     TOTAL DISBURSED                  (Principal Paid + Interest Paid)                 Total Paid           ($19,545.90)
                                      $19,545.90 + $0.00 =                           $19,545.90
     Payments made Apr 2018 through Jun 2019.



                                                            POST-PETITION

                                                      SUMMARY OF PAYMENTS

Home Point Financial Corporation

Claim Type: Mortgage Gap - Pro Rata                               Trustee Claim #3                    Claim Amount: $2,606.12

     TOTAL DISBURSED                  (Principal Paid + Interest Paid)                Total Paid            Principal Amount Due:
                                      $2,606.12 + $0.00 =                             $2,606.12              $0.00



                                                                                                    $15,643.01          ***Total ongoing claim


MONTHLY ONGOING POST-PETITION MORTGAGE PAYMENTS

The CURRENT MONTHLY ONGOING POST-PETITION MORTGAGE PAYMENT is to be paid to the Mortgage Lender through
disbursements by the Chapter 13 Trustee. Subject to Rule 3002.1(f)-(h), if the Conduit Debtors are current on Plan Payments to the
Trustee or the payments due pursuant to any wage directive, the Mortgage Loan shall be deemed current post-petition.

IF A RESPONSE IS NOT FILED, THE DEBTORS' ONGOING POST-PETITION MORTGAGE PAYMENTS WILL BE DEEMED CURRENT.
             Case 18-40066-mxm13 Doc 47 FiledNotice to Deem Mortgage
                                              06/12/19               Current06/12/19
                                                               Entered       or, Alternatively, Notice of Amount
                                                                                            14:07:11         PageDeemed Necessary
                                                                                                                     3 of 3       to Cure
                                                                                               DONOVAN EFRIAM CHACHERE & SELENA JOANNA ROSS
                                                                                                                                       Page 3




    Date: 06/12/2019                                                                      RESPECTFULLY SUBMITTED,

                                                                                          /s/ Pam Bassel
                                                                                          Pam Bassel, Trustee
                                                                                          State Bar No. 01344800
                                                                                          Office of the Standing Chapter 13 Trustee
                                                                                          7001 Blvd 26, Ste 150
                                                                                          North Richland Hills, TX 76180
                                                                                          Telephone: (817) 916-4710


                                                             CERTIFICATE OF SERVICE

         The undersigned does hereby certify that a true and correct copy of the foregoing was sent to all parties as listed below on June 12,
2019, either electronically or via U.S. First Class Mail.




         DONOVAN EFRIAM CHACHERE, SELENA JOANNA ROSS, 3324 Teasbend Ct, Denton, TX 76210
         Home Point Financial Corporation, 11511 Luna Rd, Ste 300, Farmers Branch, TX 75234
         Home Point Financial Corporation, PO BOX 790309, ST LOUIS, MO 63179
         LEE LAW FIRM, 8701 BEDFORD EULESS RD STE 510, HURST, TX 76053-3874
         SOTTILE & BARILE LLC, 394 WARDS CORNER RD STE 180, LOVELAND, OH 45140
